— Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 3, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective July 2, 1974 because she voluntarily left her employment without good cause. Claimant, employed as an assistant buyer, elected to retire early allegedly due to harassment by her supervisor. She was not required to retire when she did and, although she claimed the harassment caused her to have hypertension, she produced no medical evidence regarding her alleged condition. The question whether claimant left her employment for health reasons was a factual one within the province of the board (Matter of Wilensky [Catherwood] 33 AD2d 830). A personality clash with one’s supervisor does not constitute good cause for leaving one’s employment (Matter of Socol [Catherwood] 29 AD2d 1020). There was substantial evidence to support the board’s decision. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Main and Larkin, JJ., concur.